Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s amendment dated December 17, 2020.  Claims 1-11 and 13-22 are pending.  Claim 12 is cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-11, 13-16, 19-20 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu, U.S. Patent 9,517,703 B1 (2016) in view of Payne, U.S. Patent 10,118,603 B2 (2018).
As to claim 1, Liu discloses a method for extending a range of a vehicle comprising: 
receiving, by a processor, a first data, the first data being indicative of a distance of the vehicle from a target destination (Claim 1, Column 2, Lines 7-46); 
receiving, by a processor, a second data, the second data being indicative of a level of potential energy of an energy source for a power plant of the vehicle (Column 2, Lines 7-46); 
receiving, by a processor, an operating parameter indicative of estimated future energy usage of the power plant (Column 2, Lines 7-46), 
estimating, by the processor, an expected range of the vehicle based on the second data and the estimated future energy usage of the power plant (Column 2, Lines 7-46), and 
adjusting, by a controller in electrical communication with the power plant, a performance parameter of the power plant to extend an actual range of the vehicle when the estimated expected range is less than the distance of the vehicle from the target destination (Column 2, Lines 7-46, Column 10, Lines 48-64),
wherein the estimated future energy usage of the power plant is at least partially based on a third data, the third data including at least one of historical potential energy usage of other vehicles, a weight of a payload, current traffic conditions, estimated future traffic conditions, current weather conditions, future weather conditions (Column 6, Lines 7-38, historical usage lookup tables, Column 12, Lines 25-55).
Liu does not disclose historical potential energy usage of the vehicle, as claimed.
Payne discloses data including historical potential energy usage of the vehicle (Column 3, Line 66 – Column 4, Line 17).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method, as disclosed by Liu, with the use of data including historical potential energy usage of the vehicle, as claimed, as disclosed by Payne, to estimate potential energy usage based on the potential energy usage of that vehicle in the past, giving a better estimate of the needed potential energy usage to get to the target destination, as desired.
As to claim 2, Liu, as modified by Payne, discloses the method of claim 1, and Liu further discloses wherein the level of potential energy is a level of a fuel (Column 2, Lines 7-46).
As to claim 3, Liu, as modified by Payne, discloses the method of claim 1, and Liu further discloses wherein the level of potential energy is a state of charge of a battery (Column 2, Lines 7-46).
As to claim 7, Liu, as modified by Payne, discloses the method of claim 1, and Liu further discloses wherein the power plant is an electric motor (Column 6, Lines 7-38, Column 9, Lines 15-32).
As to claim 8, Liu, as modified by Payne, discloses the method of claim 1, and Liu further discloses wherein the operating parameter includes at least one of torque, instantaneous power, idle limits, speed, acceleration, change of acceleration, or any combination thereof (Column 6, Lines 39-57).
As to claim 9, Liu, as modified by Payne, discloses the method of claim 1, and Liu further discloses further comprising instructing, by the processor, the controller to adjust the performance parameter (Column 2, Lines 7-46, Column 10, Lines 48-64).
As to claim 10, Liu, as modified by Payne, discloses the method of claim 9, and Liu further discloses wherein the processor communicates wirelessly with the controller (Column 10, Lines 28-41).
As to claim 11, Liu, as modified by Payne, discloses the method of claim 1, and Liu further discloses wherein the first data includes at least one of a location of the vehicle, a location of the target destination, a velocity of the vehicle, an acceleration of the vehicle, a route from between the position of the vehicle and the target destination, an elevation change along the route, a surface condition of the route, or combinations thereof (Claim 1, Column 2, Lines 7-46).
As to claim 13, Liu, as modified by Payne, discloses the method of claim 1, and Liu further discloses wherein the target destination is a fueling station (Column 9, Lines 33-44).
As to claim 14, Liu, as modified by Payne, discloses the method of claim 1, and Liu further discloses wherein the target destination is a charging station (Column 9, Lines 33-44).
Claim 15 is rejected for the same reasoning as the rejection of claim 1.
Claim 16 is rejected for the same reasoning as the rejection of claim 10.
Claim 19 is rejected for the same reasoning as the rejection of claim 11.
As to claim 20, Liu, as modified by Payne, discloses the system of claim 15, and Liu further discloses wherein at least one of a location of the vehicle, a location of the target destination, a velocity of the vehicle, an acceleration of the vehicle, a route from between the position of the vehicle and the target destination, an elevation change along the route, a surface condition of the route, or combinations thereof are received wirelessly (Column 2, Lines 7-46, Column 10, Lines 28-41).
As to claim 22, Liu, as modified by Payne, discloses the system of claim 15, and Liu further discloses wherein the power plant is an electric motor and the energy source is a battery (Column 2, Lines 7-46, Column 6, Lines 7-38, Column 9, Lines 15-32).

Claims 4, 6, and 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu, U.S. Patent 9,517,703 B1 (2016), as modified by Payne, U.S. Patent 10,118,603 B2 (2018) as applied to claim 1 above, and further in view of Koebler et al., U.S. Patent 8,972,161 B1 (2015).
As to claim 4, Liu, as modified by Payne, discloses the method of claim 2.  Liu does not disclose a fuel, as claimed. 
Koebler et al. discloses wherein the fuel is at least one of an alcohol, a diesel fuel, a gasoline, a natural gas, hydrogen, propane, or mixtures thereof (Column 1, Line 60 – Column 2, Line 6, Column 4, Lines 46-52).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 1, as disclosed by Liu, as modified by Payne, with the use of fuels listed, as claimed, as disclosed by Koebler et al., to apply the same method for different types of fuels.
As to claim 6, Liu, as modified by Payne, discloses the method of claim 1.  Liu does not disclose an engine, as claimed.
Koebler et al. discloses wherein the power plant is an engine (Column 6, Lines 19-39).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 1, as disclosed by Liu, as modified by Payne, with the use of an engine, as claimed, as disclosed by Koebler et al., to provide a common source of a power plant for a vehicle, allowing for performance parameter adjustment to reach the destination, as desired. 
Claim 17 is rejected for the same reasoning as the rejection of claim 6.
Claim 18 is rejected for the same reasoning as the rejection of claim 4.

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Liu, U.S. Patent 9,517,703 B1 (2016), Payne, U.S. Patent 10,118,603 B2 (2018) and Koebler et al., U.S. Patent 8,972,161 B1 (2015) as applied to claim 4 above, and further in view of Ingram et al., U.S. Patent 9,043,106 B2 (2015).
As to claim 5, Liu, as modified by Payne and Koebler et al., discloses the method of claim 4.  Ingram et al. discloses wherein the natural gas is at least one of compressed natural gas, liquid natural gas, or mixtures thereof (Column 6, Line 39-55, Column 10, Lines 35-54).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 4, as disclosed by Liu, as modified by Payne and Koebler et al., with the use of natural gas forms listed, as claimed, as disclosed by Ingram et al., to apply the same method for different types of fuels.

Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Liu, U.S. Patent 9,517,703 B1 (2016), as modified by Payne, U.S. Patent 10,118,603 B2 (2018), as applied to claim 1 above, and further in view of Engman et al., U.S. Patent 9,522,669 B2 (2016).
As to claim 21, Liu, as modified by Payne, discloses the system of claim 20.  Liu does not disclose a cloud storage, as claimed.  
Engman et al. discloses wherein the first data is stored on a cloud (Column 6, Lines 18-28, Column 7, Lines 7-18).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 20, as disclosed by Liu, as modified by Payne, with the use of cloud storage, as claimed, as disclosed by Engman et al., to use a common form of data storage to allow the information to be used by the server and the vehicle for safe and reliable usage.

Response to Arguments
Applicant's arguments filed December 17, 2020 have been fully considered but they are not persuasive.
Applicant amended the claims to include the third data, which may contain historical potential energy usage.  Liu discloses using a lookup table to determine expected range based on historical information.  Newly cited reference, Payne, discloses the use of historical potential energy usage in the same manner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL BERNS
Examiner
Art Unit 3663



/MICHAEL A BERNS/           Primary Examiner, Art Unit 3663